DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: Item (b) noted above is missing.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “first layer...said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “first layer...said at least one thermoplastic aliphatic polyurethane...”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “second layer...said at least one thermoplastic aliphatic polyurethane...”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “second layer...chemical property than the first layer of said at least one thermoplastic aliphatic polyurethane... ”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane is the reaction product...”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...said at least one aliphatic polyol...”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...said at least one aliphatic polyol...”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...said at least one aliphatic diisocyanate...”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...said at least one aliphatic diisocyanate...”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: for consistency in the claim language, the Examiner requests that the claim be amended to recite “...wherein said at least one aliphatic polyurethane...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, it is unclear what the difference(s) , if any, exist(s) between the recited “polycaprolactone-based thermoplastic aliphatic polyurethane” and the later-recited “thermoplastic aliphatic polyurethane being a caprolactone-based polyurethane.”

Claim 16 recites the limitation "said polyurethane" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a polyurethane (no aliphatic limitations) has not been previously introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2012/0160402 A1) in view of Fuchs (US 6383644 B2).  

Regarding claim 15-22, Ho teaches a multilayer film (10) comprising polyurethane (PU) layer (12) (first layer), pressure-sensitive adhesive (PSA) layer (16) and thermoplastic polyurethane (TPU) layer (14) (second layer) sandwiched between layer (12) and layer (16) (para 0041, figure 1), and that layer (12) is bonded to one major surface of layer (14) and layer (16) is bonded to the other major surface of layer (14) (para 0026-0027).  
The Examiner notes that a PU and a TPU provide different physical and/or chemical properties.  The Examiner also notes that the “different physical and/or chemical properties” limitation only applies if the first layer comprises the at least one thermoplastic aliphatic polyurethane” rather than the “aliphatic polyurethane.”
Ho also teaches that PU layer (12) comprises an at least partially crosslinked polyurethane (current claim 22) comprising a polycarbonate-based polyurethane (current claim 19), a polyester-based polyurethane (current claim 20), or a combination (current claim 21), and are reaction products of a aliphatic polyol (polyester and polycarbonate polyols) and a polyisocyanate comprising an aliphatic triisocyanate and an aliphatic diisocyanate (current claim 16) such as isophorone diisocyanate and bis(4-isocyanatocyclohexyl)methane (current claims 17-18) (para 0004 and 0028), which provides said at least partially crosslinked polyurethane as an aliphatic polyurethane.

Ho is silent to the PSA layer (16) comprising at least one silicone PSA.
However, Ho does contemplate the use of acrylic PSAs (para 0100).

In addition, Fuchs teaches a multilayer sheet comprising protective polyurethane layer for protecting the surface of a car (column 1, lines 5-11), and comprising a PSA such as, inter alia, acrylic or silicone PSAs (column 4, lines 59-67).
Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
While Ho/Fuchs does specify that the multilayer film (10) comprises an electronic device screen cover, one skilled in the art would recognize that the film (10) of the prior art would serve to provide a cover for an electronic device screen given that the layered structure of the film (10) is identical to that presently claimed, including an adhesive layer to attach to said screen.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a silicone PSA in place of an acrylic PSA for the multilayer films (10) of Ho, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Regarding claims 23-24, Ho teaches that the at least partially crosslinked PU is water- or solvent-based (para 0029).

Regarding claims 25-26, Ho teaches that the multilayer protective film is transparent and is sized and shaped to conform to a surface of a vehicle body part (article having a surface protected) (para 0021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11260631 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach all the limitations of the present claims except that the present claims are directed to an electronic device screen cover formed from a multilayer film while the claims of the patent are limited to a multilayer protective film.  
However, it would have been obvious to ne of ordinary skill in the art that the multilayer protective film of the patent would serve as a protective cover for an electronic device screen, and thereby arrive at the presently claimed invention from the claims of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2022